Title: From Thomas Jefferson to Dorcas Montgomery, 21 August 1786
From: Jefferson, Thomas
To: Montgomery, Dorcas



Madam
Paris Aug. 21. 1786.

Your letter of the 18th. inst. came to hand yesterday. I am sorry it is not in my power to direct the paiment of the bills therein inclosed, as that would probably be more agreeable to you. Doctr. Franklin was the last of the American commissioners in Europe authorized to pay those bills. This he did as long as he staid which was for six years after the date of the bills. Those not presented in that time have been obliged to be sent to America for paiment. I send the bills to Mr. Grand according to your desire.—I have letters and papers from America as late as the middle of June, but they contain little interesting. The death of Mrs. Wilson you have probably heard of. Mrs. Barclay and her family are well at St. Germains. Mr. Barclay was also well at Marocco the middle of June which is the date of my last letter from him. I have the honour  to be, with sentiments of the highest respect Madam your most obedient & most humble servt.,

Th: Jefferson

